IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00353-CR
                                 No. 10-21-00354-CR
                                 No. 10-21-00355-CR

                       IN RE DAVID WESLEY COWDEN



                                Original Proceedings

                          From the 413th District Court
                         and County Court at Law No. 2
                             Johnson County, Texas
                        Trial Court Nos. DC-U202100133,
                          M202100550, and M202100556


                           MEMORANDUM OPINION

       David Wesley Cowden has filed an “Application for Writ of Mandamus” in which

he requests that this Court direct the trial court judges in his pending criminal causes to

hold a hearing and then act on his pro se motions to dismiss. Cowden, however,

represents that he has appointed counsel for “all his charges.” Therefore, the trial court

is not required to consider and rule on his pro se motions. Robinson v. State, 240 S.W.3d

919, 922 (Tex. Crim. App. 2007) (“[A] defendant has no right to hybrid representation. . .
. [A]s a consequence, a trial court is free to disregard any pro se motions presented by a

defendant who is represented by counsel.”).

       Cowden’s “Application for Writ of Mandamus” is therefore denied. Cowden’s

“Motion for Leave to File Writ of Mandamus” is dismissed as moot.




                                                MATT JOHNSON
                                                Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed January 5, 2022
Do not publish
[OT06]




In re Cowden                                                                        Page 2